                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION (at Frankfort)

LUCY ALEXANDER,
MARY BAUGHMAN,
ROBERT MOODY,
DANNY METTS,                                  Civil Action No.
and RANDALL ROACH                           ____________
On behalf of themselves and all
those similarly situated

     Plaintiffs,                                    CLASS ACTION
                                                     COMPLAINT
v.

THOMAS B. MILLER, in his official
capacity as Commissioner of the
Kentucky Department of Revenue;

TAMMY WATTS, in her official
capacity as Executive Director of the
Kentucky Department of Revenue’s
Office of Processing and
Enforcement

ELI CAPILOUTO, in his official
capacity as President of the
University of Kentucky

and

PENNY COX, in her official capacity
as Acting Treasurer of the
University of Kentucky

     Defendants.

                                  *** *** *** ***




                                        1
                                       Introduction

1.   The Fourteenth Amendment of the United States Constitution prevents states from

     taking people’s property without first giving them due process—notice and an op-

     portunity to be heard.

2.   However, Kentucky’s Department of Revenue (“DOR”) collects millions of dollars

     per year—recovering the highest fees and interest rates in the nation—on behalf of

     the University of Kentucky’s healthcare system (“UK Healthcare”), while complete-

     ly disregarding the Fourteenth Amendment’s protections.

3.   UK Healthcare’s bills and communications to patients do not inform patients that

     they have the right to appeal the existence or amount of their debt. Indeed, to the

     extent UK Healthcare in fact offers an appeal process, UK Healthcare’s communi-

     cations actively conceal from patients that such a process even exists.

4.   When patients have billing disputes, rather than offering a process to resolve those

     disputes, UK Healthcare simply refers the bills to the DOR for collection. UK

     Healthcare does not notify patients prior to making this referral. Worse, making

     the referral cuts off the patient’s ability to apply for Financial Assistance, an enti-

     tlement program offered by UK Healthcare designed to relieve low-income, unin-

     sured and underinsured patients of their medical debts.

5.   The DOR likewise provides patients no opportunity to dispute the existence or

     amount of their debt. Rather, when patients raise disputes with the DOR, the DOR

     responds that it is “too late” to have a hearing.

6.   The DOR garnishes patients’ wages (sometimes entire paychecks), zeroes out their

     bank account, offsets their state tax refunds, and places liens on their homes, all



                                             2
     without providing any opportunity to challenge the existence and amount of the al-

     leged debt.

7.   The DOR coerces people to enter into “voluntary” payment agreements by making

     false threats to levy their Social Security funds, seize their personal property, and

     publish their names on a list of delinquent debtors if they do not pay. Such decep-

     tion if undertaken by a private debt collector would plainly violate the Fair Debt

     Collection Practices Act.

8.   UK Healthcare patients face a choice that is really no choice at all: they can pay

     whatever the DOR demands regardless of the debt’s validity or the DOR will devas-

     tate their finances.

9.   In short, at no point do patients receive sufficient notice or an opportunity to be

     heard on the validity or amount of the underlying debt or the manner of collection.

     The entire process—from billing by UK Healthcare through to DOR’s garnishing

     wages, offsetting state tax refunds, levying bank accounts, and placing liens on real

     estate—is a pervasive, ongoing violation of the Due Process Clause of the Four-

     teenth Amendment.

                                          Parties
10. Named Plaintiff Lucy Alexander is an adult individual who resides in and is domi-

     ciled in Simpsonville, Shelby County, Kentucky.

11. Named Plaintiff Mary Baughman is an adult individual who resides in and is domi-

     ciled in Lexington, Fayette County, Kentucky.

12. Named Plaintiff Robert Moody is an adult individual who resides in and is domi-

     ciled in Wilmore, Jessamine County, Kentucky.



                                            3
13. Named Plaintiff Danny Metts is an adult individual who resides in and is domiciled

    in Nicholasville, Jessamine County, Kentucky.

14. Named Plaintiff Randall Roach is an adult individual who resides in and is domi-

    ciled in Bimble, Knox County, Kentucky.

15. Defendant Thomas B. Miller, Commissioner of the Kentucky Department of Reve-

    nue (DOR), is sued in his official capacity. As head of the DOR, Mr. Miller is re-

    sponsible for the DOR’s collection practices, including the practices challenged by

    the Plaintiffs in this suit — namely collection of UK Healthcare debts, fees, and in-

    terest without due process.

16. Defendant Tammy Watts, Executive Director of the DOR’s Office of Processing and

    Enforcement, is sued in her official capacity. As the head of the DOR’s Office of

    Processing and Enforcement, Ms. Watts is ultimately responsible for the DOR’s col-

    lection practices, including the practices challenged by the Plaintiffs in this suit —

    namely collection of UK Healthcare debts, fees, and interest without due process.

    On entry of an appropriate stipulation to ensure the availability of binding relief,

    Plaintiffs will drop one of Defendants Miller and Watts and/or substitute some oth-

    er DOR official in his/her official capacity.

17. Defendant Penny Cox, Acting Treasurer of the University of Kentucky, is sued in

    her official capacity. In her position she is responsible for and has direction of the

    billing and collection practices of UK Healthcare.

18. Defendant Eli Capilouto is the President of the University of Kentucky and is sued

    in his official capacity. As President, he is responsible for the management of the

    University of Kentucky's operations, both academic and fiscal, and thus has the ul-

    timate power and responsibility to direct the operations complained of herein. On

                                             4
    entry of an appropriate stipulation to ensure the availability of binding relief, Plain-

    tiffs will drop one of Defendants Cox and Capilouto and/or substitute some other

    University or UK Healthcare official in his/her official capacity.

19. Each individual defendant is sued in his or her official capacity only for declaratory

    and injunctive relief. Damages are not at issue.

                            Jurisdiction and Venue

20. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(4).

21. Venue lies within this District pursuant to 28 U.S.C. § 1391(b).

                       Statutory and Regulatory Scheme

22. UK Healthcare and the Kentucky Department of Revenue (DOR) have given various

    explanations at various times of the statutory and regulatory basis on which DOR

    claims the right to collect debts on behalf of UK Healthcare.

23. In a recent case before the Kentucky Supreme Court, UK Healthcare and the DOR

    claimed that UK Healthcare refers its medical debts to the DOR for collection based

    on K.R.S. § 131.130(11) and K.R.S. §§ 45.237, 45.238. See Appellant Univ. of Ky.

    Brief in Univ. of Ky. v. Moore, 2018-SC-000193, pp. 16-17. See also Appellant Dep’t

    of Revenue Brief in Univ. of Ky. v. Moore, 2018-SC-000193, pp. 1-2.

24. K.R.S. § 45.238(1) states that, “[d]ebts that are certified by an agency … as provided

    in K.R.S. § 45.237 shall be referred to the department of collection. The department

    shall be vested with all the powers necessary to collect any referred debts.”

25. K.R.S. § 45.237 does not define “certified debt.” It merely defines “debt” as “[f]or

    agencies, a sum certain which has been certified as due and owing[.]” K.R.S. §

    45.237(1)(d)(1).



                                            5
26. In fact, collection of state agency debts under § 45.238 is authorized only for debts

    “certified” under § 45.237, and the only debts eligible for certification under §

    45.237 are claims by the agency for refund of amounts paid “due to error, fraud or

    abuse,” id. § 45.237(4); see id. § 45.238(3)(a).

27. While UK Healthcare and the DOR did not claim that K.R.S. § 45.241 applied when

    they were before the Kentucky Supreme Court, they have sometimes referred to

    § 45.241 during the actual process of collection.

28. K.R.S. § 45.241 permits collection by the DOR of “liquidated” debts referred to the

    DOR by agencies. A “liquidated” debt is defined as “a legal debt for a sum certain

    which has been certified by an agency as final due and owing, all appeals and legal

    actions having been exhausted,” § 45.241(1)(b)(1) (emphasis added).

29. UK Healthcare has not promulgated specific regulations or rules governing an ap-

    peal process for debts owed to UK Healthcare.

30. UK Healthcare and the DOR represented before the Kentucky Supreme Court in

    Moore that the general due process procedures laid out in 103 K.A.R. § 1:070 apply

    to collection of UK Healthcare debts “at the state agency level and after the debts

    have been referred to the DOR.”

            a. 103 K.A.R. § 1.070(3) expressly provides for Debtor Appeal Rights, as
               follows:
                    Debtor Appeal Rights. Unless an agency is exempt from the
                    provisions of KRS Chapter 13B, as specifically provided in
                    KRS 13B.020, any debtor of an agency shall have all the
                    rights contained in that chapter to appeal the finality of its
                    debt.
            b. KRS 13B.020 does not exempt UK Healthcare from compliance with this

               provision.



                                            6
            c. 103 K.A.R. § 1.070(2) requires the agency to mail an invoice to the debt-

               or with information about the debt, contact information for someone

               who can answer questions, and instructions regarding the appeal pro-

               cess.

31. UK Healthcare also represented to the Kentucky Supreme Court that the appeal re-

    quirements of K.R.S. Chapter 13B apply to collection of UK Healthcare debts.

32. Chapter 13B of the Kentucky Revised Statutes lays out an appeal process for certain

    state agency decisions.

            a. The agency must employ or contract with hearing officers, and those

               hearing officers are required to meet certain qualifications and undergo

               specific training. See K.R.S. §§ 13B.030, 13B.040.

            b. Chapter 13B also sets forth requirements for pre-hearing notices, pre-

               hearing conferences, and hearing procedures. See K.R.S. §§ 13B.050,

               13B.070, 13B.080.

            c. Debtors are entitled to an in-person hearing, have a lawyer present, pre-

               sent evidence, and cross-examine witnesses. See K.R.S. § 13B.080.

            d. After the hearing, the hearing officer issues a recommended order,

               which is then reviewed by the agency head before becoming final. See

               K.R.S. § 13B.110, 13B.120.

            e. Then, the agency’s final orders are subject to judicial review in the prop-

               er state Circuit Court. See K.R.S. § 13B.140.

33. The DOR and UK Healthcare also represented to the Kentucky Supreme Court that

    the protest or appeal process set forth in 103 K.A.R. § 1:070 applies “after the debts

    have been referred to the DOR.”

                                            7
34. However, § 1:010 on its face applies only to taxpayers challenging their tax assess-

    ment(s). See e.g. 103 K.A.R. § 1:010(2).

35. Indeed, with respect to debts referred by state agencies, the DOR’s website specifi-

    cally states that “there is no protest period once the debts have been referred to the

    Division of Collections. The protest period was granted by the referring agency and

    expired prior to the debt being referred. The collection process begins immediate-

    ly.”

                          Facts Common to the Case

36. Regardless of whether Defendants’ statements to the Kentucky Supreme Court

    were true as a matter of abstract legal theory, they are false as a description of what

    actually happens in the real world.

37. In reality, UK Healthcare communications do not contain any information about an

    appeals process.

38. The invoices distributed by UK Healthcare do not mention the patient’s right to ap-

    peal the amount of the debt. The invoices do not even contain the words “appeal” or

    “hearing.”

39. Instead, the invoices merely encourage patients to call UK Healthcare’s billing de-

    partment with questions about their bills. Patients are directed to call the same

    phone number for questions about financial aid and payment plans.

40. When patients call the billing department using the contact information on their

    invoices—even if they directly dispute the amount of the debt—UK Healthcare does

    not verbally inform patients of their appeal rights but instead directs them to set up

    a payment plan.



                                            8
41. To the extent there actually is an appeals process at UK Healthcare, it has been and

    continues to be affirmatively concealed from Named Plaintiffs and the putative

    class members by UK Healthcare’s violation of its affirmative duty, under 103

    K.A.R. § 1.070(2), to provide instructions regarding the appeal process on its in-

    voices to patients.

42. Indeed, as alleged herein, UK Healthcare and the DOR routinely evade any and all

    requirements to provide notice and an opportunity to contest the alleged debt. They

    conceal their evasions, and they misrepresent what they actually do.

43. So far as Plaintiffs are aware, since 2017, there have only been three 13B appeals of

    UK Healthcare billing decisions. Here, too, any appeals process that might exist in

    the abstract has been affirmatively—and very successfully—concealed.

44. In practice, then, UK Healthcare does not inform patients of their right to appeal

    prior to transferring their debts to the DOR.

45. Putative class members do not always receive an invoice before UK Healthcare

    transfers their debt to the DOR.

46. Putative class members do not always receive notice that UK Healthcare will refer

    their debt to the DOR for collection.

47. UK Healthcare does not make reasonable efforts to ensure the accuracy of a pa-

    tient’s address before referring the patient’s debts to the DOR.

48. UK Healthcare does not always call putative class members before referring their

    debts to the DOR.

49. Once the putative class members’ debts are referred to the DOR, the DOR does not

    offer any kind of appeal process to UK Healthcare debtors.



                                            9
50. Putative class members do not always receive a notice from the DOR prior to collec-

    tion.

51. The DOR does not make reasonable efforts to ensure the accuracy of address in-

    formation before beginning collection efforts against a UK Healthcare debtor.

52. The DOR adds a twenty-five percent fee and interest to UK Healthcare debts re-

    ferred to the DOR without making reasonable efforts to confirm the legitimacy of

    those debts.

53. The DOR levies bank accounts, garnishes wages, places liens on real estate, and off-

    sets state tax refunds to collect UK Healthcare debts plus fees and interest.

54. The standard notices that the DOR sends to putative class members are not only

    insufficient, but they also inaccurately state the collection methods that the DOR

    will and can utilize.

55. The DOR threatens to publish the names of delinquent debtors, offset their federal

    tax refunds, levy Social Security funds and other exempt income, and take personal

    property to coerce people into entering payment plans.

56. In short, thousands of UK Healthcare debtors have no recourse if they disagree

    with the amount of their debt; their only options are to pay or let the DOR collect

    the full amount of the debt plus exorbitant fees and interest.

            The UK Healthcare Financial Assistance Program

57. UK Healthcare has a “Financial Assistance” program that provides discounts on

    medical bills to patients who meet specific, identified criteria.

58. The Financial Assistance program involves more than patients’ mere unilateral

    hopes or expectations. Rather, the program is an entitlement: UK Healthcare “shall

    determine, based upon the application guidelines and required supporting docu-

                                            10
    mentation, whether a patient is eligible for Financial Assistance,” and such assis-

    tance then “reliev[es] or reduc[es] the patient’s obligation to pay per pre-

    determined guidelines.” The eligibility criteria and the amount of the benefit are

    expressly set forth in the program documentation.

59. The Financial Assistance program requires that “UK HealthCare shall attempt to

    make patients aware of the FAP as early as possible in the treatment process” (em-

    phasis added). This requirement is likewise triggered if a patient inquires or ex-

    presses concern about cost at or after the time of treatment.

60. By its terms, the Financial Assistance program is available at any time from the

    rendering of services to the time the patient’s account is referred to a third party for

    collection, at which point it is no longer available.

61. UK Healthcare’s referral of a medical debtor’s account to DOR without any notice

    whatsoever constitutes (in addition to the other violations alleged herein) depriva-

    tion of a valuable benefit (the Financial Assistance program) without due process

    (or, indeed, any process at all).

62. Central Kentucky Management Services, Inc. (CKMS) is a not-for-profit corpora-

    tion organized, in effect, as a subsidiary of the University of Kentucky and is en-

    gaged in the business of collecting medical debts. To the extent that CKMS is a third

    party within the meaning of the Financial Assistance program, UK Healthcare’s re-

    ferral of medical debts to CKMS, without notice or the opportunity to be heard,

    likewise constitutes a due process violation.




                                             11
                                The Named Plaintiffs

    Plaintiff Lucy Alexander

63. Ms. Alexander lives in Simpsonville, Kentucky. She works as a multimodality radio-

    logic technologist at Frankfort Regional Medical Center.

64. On or around May 7, 2012, Plaintiff Lucy Alexander underwent hernia repair sur-

    gery at UK Healthcare’s A.B. Chandler Hospital. Prior to the procedure, a UK

    Healthcare employee assured Ms. Alexander that UK Healthcare had obtained

    preauthorization for coverage of the procedure with Ms. Alexander’s insurer, Blue

    Cross Blue Shield.

65. After the procedure, Ms. Alexander received a letter dated May 10, 2012 from Blue

    Cross Blue Shield saying that her plan did not cover the procedure. More specifical-

    ly, the letter stated that “treatment or correction arising from weight control proce-

    dures are not covered by this plan.”

66. Nevertheless, she later received a bill from UK Healthcare dated August 13, 2012

    showing that Blue Cross Blue Shield had covered the procedure, paying $21,544.48

    of the $25,040.93 bill.

67. In fact, Blue Cross Blue Shield was adhering to its position that the procedure was a

    consequence of a previous weight control procedure and thus, in its view, was not

    covered. The UK Healthcare bill dated August 13, 2012 was thus a false representa-

    tion of a material fact.

68. Under the heading “Important Message,” the bill states,




                                           12
69. Below that, in a section titled “Contact Us,” the bill states,




70. Ms. Alexander called the listed phone number multiple times trying to understand

     the difference between the May 10, 2012 letter from her insurance carrier and the

     August 13, 2012 UK Healthcare bill. In fact, she estimates that in a two-year period,

     she and her husband called UK Healthcare dozens of times attempting to sort out

     the bill.

71. In the course of those phone conversations (but well more than six months after

     receiving the Blue Cross Blue Shield letter), Mr. and Ms. Alexander discovered that

     after the procedure, UK Healthcare decided that they had miscoded the claim they

     sent to Blue Cross Blue Shield for preauthorization prior to the surgery.




                                             13
72. Five months after receiving the August 2012 bill, Ms. Alexander received another

    UK Healthcare bill dated March 28, 2013 showing that she owed $25,340.93 for the

    procedure. The bill also showed that Blue Cross Blue Shield did not cover any of the

    charges.

73. Like the August 2012 bill, the backside of the March 2013 bill contained the follow-

    ing additional information:




74. Despite repeated phone calls to UK Healthcare attempting to resolve the billing is-

    sue, Ms. Alexander continued receiving copies of the $25,340.93 UK Healthcare bill

    in December of 2013 and January of 2014.

75. None of Ms. Alexander’s UK Healthcare bills contained a statement regarding any

    right to appeal the bill’s amount.



                                          14
76. The bills also reveal that Ms. Alexander was charged the full chargemaster rate for

    the procedure, without any reductions that an uninsured patient would receive. Ms.

    Alexander also did not receive the benefit of a negotiated rate that an insurance

    carrier would have received. Instead, knowing that Ms. Alexander would have no

    way of challenging the amount of the debt once they referred it to the DOR, UK

    Healthcare benefited from charging the highest rate for the procedure while refus-

    ing to correct their own preauthorization mistake or work with Ms. Alexander’s in-

    surance company to resolve the dispute.

77. In March of 2014, Ms. Alexander obtained a letter from the surgeon who performed

    her hernia surgery which stated as follows:




                                          15
78. When Ms. Alexander submitted the letter to her insurance company, Blue Cross

    Blue Shield stated that the time to appeal their decision had long passed. In fact,

    based on their May 10, 2012 letter to Ms. Alexander, her time to appeal expired

    more than four months before she received the first bill from UK Healthcare show-

    ing that her insurance company did not pay the claim. The May 10, 2012 letter

    states that Ms. Alexander has 180 days from receiving the letter to appeal Blue

    Cross Blue Shield’s determination. The first UK Healthcare bill Ms. Alexander re-

                                          16
    ceived showing that she owed $25,340.93 was dated March 28, 2013, 142 days after

    the 180-day deadline had passed.

79. UK Healthcare’s misrepresentation as to coverage thus caused Ms. Alexander to

    lose her right to contest coverage with the carrier.

80. Despite Ms. Alexander’s long and repeated attempts to resolve the issue with UK

    Healthcare, UK Healthcare submitted the bill to the DOR for collection.

81. No one from UK Healthcare ever called Ms. Alexander about the bill.

82. In all her phone calls and conversations with UK Healthcare employees, no one

    from UK Healthcare ever informed Ms. Alexander that she had a right to appeal the

    bill’s amount. Quite to the contrary: every time she tried to get a resolution of the

    miscoding, she was simply told to set up a payment plan. Had Ms. Alexander re-

    ceived notice of a right to appeal, she would have availed herself of that right and

    raised the miscoding and the fact that she was informed, before the procedure, that

    it had been pre-authorized by her insurance.

83. Ms. Alexander did not know that the DOR had received the bill for collection until

    2015 when her employer, Frankfort Regional Medical Center, sent her entire bi-

    weekly paycheck to the DOR in response to a request for levy.

84. Ms. Alexander received no advance warning that DOR intended to seize her entire

    paycheck.

85. Because Ms. Alexander had arranged for most of her monthly bills to be automati-

    cally withdrawn from her bank account, she had to pay several overdraft fees the

    month her check was garnished. She couldn’t buy groceries for her family that

    month and worried that the DOR would continue garnishing the full amount of her

    paycheck.

                                            17
86. Accordingly, Ms. Alexander decided to go in-person to the DOR in Frankfort in

    hopes of resolving the billing dispute. During her visit, Ms. Alexander explained her

    dispute with UK Healthcare in detail, but the DOR employees stated that it was too

    late to contest the bill. DOR employees told her that they would continue to garnish

    her wages until she paid the full debt ($25,340.93) unless she immediately set up a

    payment plan. She agreed to pay $200.00 per month when DOR employees told

    her that was the lowest amount they would accept.

87. Shortly thereafter, Ms. Alexander began receiving monthly notices showing how

    much she paid on the debt and how much she owed. The notices show that the

    DOR added a $6,335.23 fee to her original $25,340.93 bill.

88. According to a recent DOR notice Ms. Alexander received, she has paid $20,191.45

    as of January 8, 2020. She still owes $16,576.69 according to the same notice. In-

    terest in the amount of $5,091.98 has been added to the original bill along with the

    DOR’s twenty-five percent fee.

89. Every year since 2015, the DOR has offset Ms. Alexander’s state tax refund.

90. The DOR has never informed Ms. Alexander in any way that she has a right to ap-

    peal the amount of the debt.

91. Ms. Alexander was not and, due to Defendants’ concealment alleged herein, could

    not reasonably have been aware of his rights to (a) notice and (b) a hearing at which

    to contest her alleged debts until some time after she consulted Kentucky Equal

    Justice Center on June 6, 2019.

92. If Ms. Alexander would have known about her right to appeal the amount of her

    debt, she would have done so.



                                          18
93. Paying $200.00 per month to the DOR and losing her state tax refund every year

    presents a significant financial hardship for Ms. Alexander and her family.

94. Ms. Alexander expects to continue filing tax returns in upcoming years.

95. Because Ms. Alexander has not yet satisfied her debt, she remains at risk of the

    DOR seizing her state tax refund in upcoming years.

96. She likewise remains at risk that the DOR could put a lien on her family’s home for

    the remainder of the outstanding debt or engage in other collection procedures, all

    without notice or the opportunity to contest the underlying alleged debt or the col-

    lection procedures.

    Plaintiff Mary Baughman

97. Plaintiff Mary Baughman lives in Fayette County, Kentucky. She retired from the

    horse industry and has two sons and one grandchild.

98. In 2011, at the age of 60, Ms. Baughman underwent a series of procedures at UK

    Healthcare facilities. After experiencing chest pains, Ms. Baughman underwent an

    echocardiogram and an endoscopy. After discovering a friend had colon cancer, Ms.

    Baughman decided to have her first preventative colonoscopy.

99. Ms. Baughman has frequently worked on horse farms throughout her life, but in

    2008, she lost her regular job when the economy declined. In 2011, she was still be-

    tween jobs and uninsured. Because she did not have health insurance, Ms. Baugh-

    man was careful to ask questions about the price of the colonoscopy, since she ex-

    pected to pay for the procedure out-of-pocket.

100. After the colonoscopy, Ms. Baughman’s doctor recommended that she follow up

    with a CT scan of her abdomen. Ms. Baughman’s doctor explained that the colonos-



                                          19
    copy did not reveal any definitive irregularities, but a CT scan would ensure that

    everything was in good order.

101. After pressing the doctor for more information about the necessity of the additional

    procedure, Ms. Baughman asked how much the CT scan would cost. When the doc-

    tor said that she had no idea, Ms. Baughman explained that she was uninsured and

    requested that the doctor find out. The doctor stated she had no way of knowing

    how much the procedure would cost but insisted that Ms. Baughman should have

    the procedure and represented that it would not be very much money.

102. Ms. Baughman followed her doctor’s orders and had the CT scan, which revealed

    no abnormalities. In total, Ms. Baughman was charged $3,665.53 by UK Healthcare

    for the CT scan and $292.00 by Kentucky Medical Services Foundation (KMSF) for

    the radiologist’s services.

103. KMSF is registered as a Kentucky non-profit corporation, but according to UK

    Healthcare’s invoices, KMSF “is the business office for providers practicing within

    the University of Kentucky HealthCare Enterprise.” Upon information and belief,

    UK Healthcare refers KMSF debts to the DOR as though the debts are owed directly

    to UK Healthcare.

104. Ms. Baughman first received notice from the DOR on or about October 19, 2012.

    The notice states:




                                           20
105. The letter concludes with payment instructions and then says, “[i]f you have any

    questions concerning your debt, please contact the Division of Collections,” fol-

    lowed by a phone number.

106. The letter does not mention any appeal rights or procedure.

107. Attached to the letter is a Schedule of Debt showing $10,594.78 as the total amount

    due which includes the DOR’s twenty-five percent collection fee plus interest. On

    the CT scan alone, the DOR charged Ms. Baughman $806.11 in collection fees.

108. Shortly thereafter, Ms. Baughman received yet another letter from the DOR in the

    mail dated October 23, 2012. The letter states that because of Ms. Baughman’s un-

    paid debt, a “state lien has been filed in the appropriate County Clerk’s office.” Fur-

    ther, the letter states that the DOR “may include your name on a list of delinquent




                                           21
    debtors which may be published for public inspection in newspapers and the Inter-

    net if the debt remains unpaid sixty (60) days from the date of this notice.”

109. If engaged in by a private debt collector, this threat would constitute a per se viola-

    tion of the prohibition against actions “the natural consequence of which is to har-

    ass, oppress, or abuse” the debtor. 15 U.S.C. § 1692d(3).

110. The letter goes on to say that the DOR will not publish Ms. Baughman’s name if she

    has filed an appeal or protest as of the date of the letter or if the statute of limita-

    tions for enforced collection action has expired. Nevertheless, the letter contains no

    instructions for how to file an appeal, nor does it state the statute of limitations for

    collection of the named debt.

111. The letter also states that the DOR will refrain from publishing Ms. Baughman’s

    name in the list of delinquent debtors if she has established a payment agreement

    with the DOR and is current on payments.

112. Concerned about the DOR’s threats to publish her name and to seize all of her per-

    sonal possessions, including the money in her bank account, Ms. Baughman called

    the DOR and asked for an appointment. During her scheduled meeting with DOR

    employees, she specifically asked that they reduce the fees and interest so that she

    might eventually be able to pay off the debt.

113. The DOR employee(s) told Ms. Baughman that the DOR would not reduce the

    amount of the debt or the fees and interest and that she should immediately set up

    a payment plan.

114. Ms. Baughman set up a payment plan for $30.00 per month. It was all she could

    possibly afford, and even that amount was a hardship for her.



                                            22
115. Thirty dollars per month, however, is less than the interest Defendants are charging

    on the purported debt. Even if Ms. Baughman were to live forever, she would never

    pay off the supposed debt.

116. Thus, in May of 2019, Ms. Baughman received a letter saying that she now owes

    $11,106.58 — $500 more than she “owed” when the DOR first started chasing her.

    The 2019 notice contains identical threatening language to the first notice she re-

    ceived in October of 2012.

117. Ms. Baughman is 69 years old and lives on a fixed income. Constantly receiving

    threatening letters from the DOR without sufficient notice of her rights or an op-

    portunity for a fair hearing presents a serious hardship for Ms. Baughman.

118. Neither the DOR nor UK Healthcare nor KMSF notified Ms. Baughman that she

    has a right to appeal the amount of the debt or described the process for doing so.

119. Due to Defendants’ misrepresentations and concealment, Ms. Baughman did not

    know until some time after she consulted Kentucky Equal Justice Center on July 15,

    2019 of any rights she had (a) to notice of an opportunity to appeal and (b) to ap-

    peal.

120. If Ms. Baughman would have known about her right to appeal the amount of her

    debt to UK Healthcare, she would have done so.

121. Had she been given any proper form of notice, or any appropriate hearing with re-

    spect to her medical and hospital bills, Ms. Baughman could have raised her doc-

    tor’s cost assurances and would surely owe far less than UK Healthcare and the

    DOR claim—quite possibly nothing at all.

122. Ms. Baughman remains at risk that the State will take additional steps to collect the

    money it says she owes, all without notice or the opportunity to contest the under-

                                           23
    lying alleged debt or the collection procedures. She lives on a small fixed income;

    any aggressive collection action by the DOR could cause her irreparable harm, in-

    cluding eviction.

    Plaintiff Robert Moody

123. Mr. Moody has received HIV treatment at UK Healthcare clinics ever since his HIV

    diagnosis in 2001.

124. Mr. Moody’s medical bills are supposed to be reduced by funding from the Ryan

    White HIV/AIDS program. In addition, he qualified for and received Financial As-

    sistance from UK Healthcare through 2007.

125. Mr. Moody qualified for Financial Assistance at UK Healthcare from 2008 to 2009.

    Under the terms of the program, UK Healthcare should have provided Mr. Moody

    with Financial Assistance renewal applications at the time of his receipt of services

    in early 2008, but UK Healthcare failed to do so.

126. UK Healthcare did not correct its omission until, at the earliest, September 2008.

127. Even though he was employed by the University of Kentucky for part of that time

    period, the University did not give Mr. Moody enough work hours to qualify for

    employer sponsored health insurance, nor did he make enough money to be able to

    afford a health insurance plan. He also did not meet the eligibility requirements for

    Medicaid.

128. Mr. Moody received dozens of confusing bills and statements from UK Healthcare

    and its subsidiaries, CKMS and KMSF, for services he received from 2008 to 2009.

129. The KMSF bills indicate that if he has questions, he should contact “Sue Metts” fol-

    lowed by a phone number. None of the KMSF bills that Mr. Moody received con-

    tained any information about what to do if he wanted to contest the bill. Further,

                                           24
    none of the bills he received mention his right to appeal the amount or discuss the

    appeals process.

130. The bills Mr. Moody received from UK Healthcare for services he received at A.B.

    Chandler Hospital have the same “Contact Us” section as Ms. Alexander’s bills. The

    bills also contain form language about discrepancies, payment plans, and financial

    aid, none of which refers in any way to a right to dispute the bill or obtain a hearing

    or other determination by a neutral decisionmaker to resolve the dispute.

131. Like the UK Healthcare bills of the other Named Plaintiffs, Mr. Moody’s bills from

    UK Healthcare do not contain the words “hearing” or “appeal,” nor do they contain

    any explanation of appeal rights or information about how to appeal the amount of

    a bill.

132. Many of the notices Mr. Moody received from CKMS also bear no discernible rela-

    tionship to the bills that he received from UK Healthcare and KMSF. Frequently,

    the bill amounts and account numbers on the CKMS notices did not match up with

    any of Mr. Moody’s bills from KMSF. The bills also contain no service dates or

    itemization.

133. The CKMS notices appeared to be from a private debt collector. They gave no indi-

    cation that Mr. Moody was, or could be, subject to extra-judicial collection proce-

    dures by the DOR.

134. Mr. Moody never received a phone call from UK Healthcare or any of its subsidiar-

    ies.

135. Despite repeated attempts, Mr. Moody could not resolve the billing disputes he had

    with UK Healthcare.



                                           25
136. On receipt of the Financial Assistance application in September 2008, Mr. Moody

    applied for such aid. He provided proof that his income was well within UK

    Healthcare’s limits for financial aid in 2008 and 2009.

137. But not long after he submitted the complete financial assistance form, Mr. Moody

    began receiving notices from the DOR. Like Ms. Baughman, Mr. Moody received a

    notice threatening to publish his name on a list of delinquent debtors in the news-

    paper or on the internet if he did not pay his debts immediately or enter into a

    payment agreement.

138. The DOR also threatened to offset Mr. Moody’s federal tax refund for nonpayment.

    That threat would have been impossible for the DOR to carry out, because Mr.

    Moody’s medical debt was not eligible for federal tax refund offset under 26 U.S.C.

    § 6402. In other words, the DOR asserted powers it did not have in its effort to co-

    erce Mr. Moody to enter into a payment plan.

139. To make matters worse, each DOR notice indicated a different amount due. For ex-

    ample, one notice dated October 8, 2009 stated Mr. Moody owed $4,152.58 (plus a

    $1,038.15 fee and interest). Another notice from October 8, 2009 stated he owed

    $200.59 (plus a $50.15 fee and interest). A third notice from the same date stated

    that he owed $344.83 (plus a $86.21 fee and interest), and a fourth notice from Oc-

    tober 8, 2009 stated that he owed $321.84 (plus an $80.46 fee and interest).

140. UK Healthcare referred the asserted debts to CKMS and DOR without notice to Mr.

    Moody. Those referrals had the effect, under the terms of the Financial Assistance

    program, of cutting off Mr. Moody’s then-existing right to financial assistance with

    respect to the “debts” sought to be collected.



                                           26
141. Mr. Moody had been sued in Fayette District Court in the past by CKMS to collect

    earlier, different debts. Thus, he understood that forum would be the place in which

    he could contest the billings. No one ever told him that he had any right to contest

    billings prior to being sued, and no one ever told him that UK Healthcare could

    avail itself of judicial remedies such as wage garnishment without ever going to

    court and without ever having to afford him the opportunity to dispute the amount

    owed.

142. Nevertheless, Mr. Moody remained proactive, contacting his state senator in hopes

    of getting help. When he received the DOR’s “Final Notice Before Seizure” letter

    threatening to seize his real and personal property, including his bank accounts, tax

    refunds, and wages, Mr. Moody mailed the DOR a notice via certified mail contest-

    ing the debt.

143. Despite these efforts, Mr. Moody discovered that the DOR put a lien on the home

    that he shares with his mother, which is deeded to him and his brother jointly. The

    DOR only agreed to lift the lien when Mr. Moody entered into a payment agree-

    ment.

144. None of the notices Mr. Moody received from the DOR contained information

    about his appeal rights or how to appeal the amount of the debt.

145. Mr. Moody was not and, due to Defendants’ concealment alleged herein, could not

    reasonably have been aware of his rights to (a) notice and (b) a hearing at which to

    contest his alleged debts until some time after he consulted Kentucky Equal Justice

    Center on July 5, 2019.

146. If Mr. Moody had known about his right to appeal the amount of the debt to UK

    Healthcare, he would have done so.

                                          27
147. As of July 2019, the DOR appears to be asserting that Mr. Moody owes close to

    $4,000 for bills he received from KMSF and UK Hospital from 2008 to 2009 relat-

    ed to doctor’s visits, in-office treatment of an abscess, liver biopsy, ear wax removal,

    two vaccines, and lab work.

148. Pursuant to the terms of his payment plan, Mr. Moody remains at risk that the

    DOR will offset tax refunds or take other collection action in its discretion, all with-

    out notice or the opportunity to contest the underlying alleged debt or the collec-

    tion procedures.

    Plaintiff Danny Metts

149. Mr. Metts is 67 years old and retired from the service and transportation industry.

    He currently resides in Jessamine County, Kentucky.

150. Based on his cancer diagnosis and other health issues, Mr. Metts applied for and

    began receiving Social Security Disability Insurance and Medicare coverage ap-

    proximately a decade ago.

151. Around the same time, Mr. Metts and his wife moved to Kentucky from Tennessee

    to be near his daughter and grandchildren. After moving to Kentucky, Mr. Metts

    applied for and received Medicaid coverage to supplement his Medicare coverage.

152. In approximately November of 2016, Mr. Metts began receiving radiation treat-

    ment for his prostate cancer at UK Healthcare’s Markey Cancer Center. Before Mr.

    Metts’ doctors placed the markers to direct the radiation, a UK Healthcare employ-

    ee told him that she had preauthorized the procedure with Medicaid and Medicare

    and that the full amount would be covered.




                                            28
153. Several hours later, the UK Healthcare employee confirmed that the procedure

    would be fully covered, and his doctors placed the markers in preparation for the

    radiation.

154. Not long after the procedure, a UK Healthcare employee told Mr. Metts that he

    should ignore any bills he received from UK Healthcare because Medicaid would

    cover all charges that Medicare did not.

155. Mr. Metts received regular radiation treatments at the Markey Cancer Center from

    November of 2016 through January of 2017.

156. In January of 2017, Mr. Metts went to UK Healthcare’s billing office after his last

    radiation treatment. There he told a UK Healthcare employee that he wanted to

    check how much he owed and set up a payment plan if necessary.

157. The UK Healthcare employee reiterated that Mr. Metts would not owe anything.

    Again, he was told that he should ignore any UK Healthcare bills he received. The

    UK Healthcare employee explained that the bills would simply reflect what UK

    Healthcare billed his insurance; he was told that state law prohibited UK

    Healthcare from balance billing Medicaid recipients.

158. Mr. Metts did begin receiving medical bills around April of 2017 for the November

    and December 2016 radiation treatments. UK Healthcare bills from April to Sep-

    tember of 2017 indicate that Mr. Metts was covered by Medicare and Medicaid for

    the billed radiation treatments.

159. Mr. Metts’ UK Healthcare bills contain the same “Important Message” and “Contact

    Us” sections as the UK Healthcare bills received by other Named Plaintiffs.

160. Like the bills of the other Named Plaintiffs, the second page of Mr. Metts’ UK

    Healthcare bills reads as follows:

                                          29
161. None of the UK Healthcare bills that Mr. Metts received indicated that he had a

    right to appeal the amount of the bill.

162. In November of 2017, Mr. Metts received another UK Healthcare bill for a Decem-

    ber 2016 radiation treatment, but this bill indicated that he was only insured by

    Medicare, not Medicaid.

163. Around that time, a UK Healthcare employee called Mr. Metts and confessed that

    UK Healthcare had made a mistake. According to the UK Healthcare employee, Mr.



                                              30
    Metts was not properly enrolled in Medicaid at the time of his radiation treatments,

    contrary to the bills he received and the statements made by other UK Healthcare

    employees before and after the treatments.

164. Mr. Metts would have qualified for UK Healthcare’s Financial Assistance Program

    based on his and his wife’s income and assets at the time.

165. The UK Healthcare employee advised Mr. Metts to apply for Medicaid’s spend-

    down program with the Kentucky Department of Community Based Services

    (DCBS), as a necessary step in obtaining Financial Assistance from UK Healthcare.

         a. Had Mr. Metts applied for the spend-down program within three months

            of the radiation treatments, the spend-down program would have signifi-

            cantly reduced any amounts owed by Mr. Metts.

         b. Because of UK Healthcare’s error, however, the UK Healthcare employee

            admitted that DCBS would deny Mr. Metts’ application for the spend-

            down program, because the deadline to apply had passed months ago. In

            other words, UK Healthcare’s misrepresentation of coverage caused Mr.

            Metts to lose the valuable right to Medicaid spend-down coverage.

         c. The UK Healthcare employee told Mr. Metts that the spend-down applica-

            tion was still necessary and advised Mr. Metts to obtain a denial letter and

            present it to UK Healthcare so that they could enroll him in their Financial

            Assistance program.

166. Mr. Metts did as the UK Healthcare employee advised. He went to the DCBS office

    immediately and applied for the spend-down program. When DCBS denied his ap-

    plication as untimely, Mr. Metts presented the denial notice to UK Healthcare as

    requested.

                                          31
167. Sometime later, another UK Healthcare employee called Mr. Metts. This UK

    Healthcare employee stated that Mr. Metts owed a large amount for his radiation

    treatments and would need to make a $5,000.00 lump sum payment immediately

    and then establish a payment plan.

168. When Mr. Metts told the UK Healthcare employee that he did not have $5,000.00,

    she advised him to put the payment on a credit card. When Mr. Metts explained

    that he submitted the DCBS spend-down denial letter to qualify for UK

    Healthcare’s financial aid program, the UK Healthcare employee stated she had no

    idea what Mr. Metts was talking about.

169. When Mr. Metts said that he would not give the UK Healthcare employee his credit

    card information, the UK Healthcare employee asked if there was anyone else he

    could ask for the money. Mr. Metts reiterated that he did not have access to the

    amount she was requesting. The UK Healthcare employee responded by telling Mr.

    Metts that they would just take the money out of his bank account. The UK

    Healthcare employee stated that UK Healthcare is not like other hospitals. She

    stated that UK Healthcare would not have to sue him to collect the debt; they would

    just turn the debt over to the DOR who would levy his bank account. At this point

    in the conversation, Mr. Metts decided that the UK Healthcare employee could not

    possibly be telling the truth and ended the phone call.

170. For over a year, Mr. Metts called and attempted to visit the social worker at the

    Markey Cancer Center at least a dozen times hoping to resolve the billing issues.

    However, Mr. Metts’ calls were not returned, and when he visited, the social worker

    was not available.



                                           32
171. In all of his conversations with UK Healthcare employees, no one informed Mr.

    Metts of his right to appeal the amount of his UK Healthcare debts.

172. If Mr. Metts had known he had a right to appeal the amount of the debts, he would

    have done so.

173. In January of 2019, Mr. Metts received his first DOR notice, confirming the state-

    ments made by the last UK Healthcare employee with whom he spoke. The body of

    the notice reads as follows:




174. The attached Schedule of Liabilities shows eighteen unspecified charges from No-

    vember of 2016, twenty unspecified charges from December of 2016, and two un-

    specified charges for January of 2017, forty charges total. Altogether, the principal

                                          33
    amounts charged by UK Healthcare add up to $4,524.30, and the notice shows that

    the DOR added interest plus a $1,131.17 fee.

175. A few weeks later, Mr. Metts received a DOR notice titled “FINAL NOTICE BE-

    FORE SEIZURE” and dated February 15, 2019, which reads as follows:




176. When Mr. Metts first began receiving the DOR notices, he thought the notices were

    fake. When he called the phone number on the notices, he was confused when the

    person who answered said he reached “Enterprise Collections.” When Mr. Metts

    stated that he was trying to reach the DOR, the person who answered responded

    that Enterprise Collections is the DOR. Not understanding why the DOR would op-

    erate under a pseudonym, Mr. Metts hung up and found the DOR’s phone number

                                          34
    online. When he called that number though, he was directed back to Enterprise

    Collections.

177. Mr. Metts explained the entire billing dispute to the DOR/Enterprise employee. At

    first, the DOR employee indicated that if the bill was in error, they could contact

    UK Healthcare about the bill. However, the DOR employee stated that the DOR

    would ultimately do whatever UK Healthcare told them to do about the bill. Ac-

    cording to the DOR employee, at most, having him contact UK Healthcare for Mr.

    Metts would just give him more time before the DOR began to collect.

178. After his initial phone call with the DOR, Mr. Metts reached out to other people for

    help. He called his urologist’s office and explained the situation. While sympathetic,

    they eventually referred him back to UK Healthcare’s billing department. He called

    the Director of UK Healthcare who passed him off to Customer Relations who

    passed him back to the billing department.

179. He contacted his Congressman, Representative Andy Barr, for help. The Congress-

    man directed him to call then Governor Matt Bevin.

180. He called Governor Bevin’s office and was informed that he would have to pay the

    money the DOR said he owed.

181. He sought help from the American Cancer Society’s Patient Advocate Foundation,

    but after talking to the DOR, the patient advocate assigned to him said there was

    nothing further she could do and sent him information about public assistance pro-

    grams.

182. Eventually, the DOR called Mr. Metts again, this time to say it was time for him to

    enter a payment agreement with the DOR to pay the remainder of the debt.



                                           35
183. When he again insisted that he could not pay the debt, the DOR employee told him

    that the DOR could just levy his bank account if he refused to enter a payment plan.

    Mr. Metts informed the DOR employee that his bank account only contained funds

    from his Social Security Retirement check which the state could not seize. The DOR

    employee stated that Mr. Metts did not seem to understand how the system

    worked. The DOR employee explained that when the DOR sees a paycheck or other

    large deposit hit a bank account, they usually levy the whole bank account. The

    DOR employee stated that the money might ultimately be returned to Mr. Metts if

    it was Social Security Retirement funds, but it might take a long time and he would

    probably have to pay bank overdraft fees in the meantime.

184. Thus, the DOR employee was threatening to take action that is illegal under 42

    U.S.C. § 407, and threatening to induce Mr. Metts’s bank to take action that is ille-

    gal under 31 C.F.R. Part 212, all for the purpose of extorting Mr. Metts into entering

    into a payment plan.

185. The DOR employee informed Mr. Metts that he could already see everything he

    owned. To prove his point, the DOR employee told Mr. Metts where he banked and

    what kinds of cars he owned.

186. Frightened and faced with the choice of losing all of his income or entering some

    sort of payment agreement, Mr. Metts asked what the lowest amount was that the

    DOR would accept. The DOR employee was hesitant to name an amount, saying

    that paying the minimum would only result in Mr. Metts continually paying inter-

    est on the debt but never reaching the principal. Mr. Metts again reminded the

    DOR employee that he was on a fixed income and insisted that he could only pay

    the minimum. The DOR employee eventually told him that the minimum payment

                                           36
    amount was $25.00. Mr. Metts agreed to the amount on the phone but told the

    DOR employee that he was agreeing under duress and believed this to be blackmail.

187. Based on his conversation with the DOR employee, Mr. Metts closed his bank ac-

    count, fearful that the DOR might levy all his income at one time. By closing his

    bank account, he lost access to a line of credit with his bank, an important resource

    for someone on a fixed income. Without a bank account, he was forced to use his

    limited income to pay money order fees every time he needed to pay a bill.

188. Mr. Metts also sent a letter to the DOR which reads as follows:

      To: Kentucky Department of Revenue        03/22/2019

      I, Danny Metts, dispute the wages [sic] that you are attempting to collect
      on behalf of UK Hospital. I had both Medicare and Medicaid Insurance at
      the beginning of my treatment which was verified by billing at the start of
      my treatment and at the end of my treatment. The last day of treatment I
      went to billing and they said since I had Medicare and Medicaid there
      would be nothing due from me.

      Thank you, Danny Metts [DOR account number]

189. In spite of his stated objections to the amount of the debt, the DOR never informed

    Mr. Metts in writing or on the phone that he had a right to appeal the amount of his

    UK Healthcare debts and the process for doing so. In fact, on at least one phone call

    with the DOR, Mr. Metts specifically asked to appeal the amount of the debt. The

    DOR employee responded that he could not appeal now that the debt had been

    transferred to the DOR.

190. If Mr. Metts had known that he had a right to appeal the amount of the debts, he

    would have done so. However, Defendants’ misrepresentations and concealments,

    as alleged herein, prevented him from learning of his rights to notice and to appeal

    until he consulted Kentucky Equal Justice Center in February 2020.


                                           37
191. The DOR eventually sent Mr. Metts a notice memorializing the Payment Agree-

    ment. According to the Payment Agreement Notice, at $25.00 a month, Mr. Metts

    would eventually have to pay $8,411.50 to satisfy the alleged debt. The attached

    Payment Schedule shows that after eight years of continuous monthly payments, he

    will still owe nearly $6,000.00, significantly more than the amount that UK

    Healthcare referred to the DOR for collection. Like Ms. Baughman, therefore, Mr.

    Metts could live forever and never be free of these Defendants’ depredations.

192. When Mr. Metts and his wife moved to Kentucky, his daughter purchased a house

    for them. He hoped to secure a mortgage and buy the house from his daughter.

    However, the DOR’s threat to put a lien against any real estate he acquires contrib-

    uted to his decision not to do so.

193. Mr. Metts regularly receives confusing notices from the DOR showing different

    amounts due on a variety of unspecific bills.

194. Based on his interactions with the DOR and the litany of notices he receives, he is

    constantly worried that he will not be able to satisfy the debts in his lifetime, leav-

    ing his family with additional financial burdens. Pursuant to the terms of his pay-

    ment plan, Mr. Moody remains at risk that the DOR will offset tax refunds or take

    other collection action in its discretion, all without notice or the opportunity to con-

    test the underlying alleged debt or the collection procedures.

Plaintiff Randall Roach

195. Plaintiff Randall Roach is a technology support specialist at the Veterans Admin-

    istration. Mr. Roach lives in Bimble, Kentucky in Knox County.

196. On or about February 3, 2019, Mr. Roach was involved in a shooting accident in

    which multiple pellets became embedded in his body. Mr. Roach went to the near-

                                            38
    est hospital in Barbourville, Kentucky and was immediately transferred to UK Hos-

    pital for treatment.

197. During his three-day stay at UK Hospital, Mr. Roach underwent surgery to remove

    the pellets. While there, Mr. Roach disclosed that he was uninsured, and a UK

    Healthcare employee brought him paperwork for UK Healthcare’s Financial Assis-

    tance program. When Mr. Roach disclosed his income was between $34,000 and

    $36,000, the UK Healthcare employee told him that he fell well within UK

    Healthcare’s Financial Aid program and would not have to pay for the services he

    was receiving.

198. Before discharge, another UK Healthcare employee told Mr. Roach that he would

    not owe any money to UK Healthcare. The UK Healthcare employee told Mr. Roach

    that he would receive medical bills, but he should ignore those bills.

199. Mr. Roach did begin receiving medical bills from UK Healthcare. However, he

    signed up for UK Healthcare’s online billing portal which consistently showed that

    he owed UK Healthcare $0, reassuring Mr. Roach that the statements made by UK

    Healthcare employees were true.

200. While at UK Hospital for his first follow-up appointment with his surgeon, Mr.

    Roach requested his medical records for his short-term disability policy and asked

    about the status of his medical bills. A UK Healthcare employee again told him that

    he had no bills and owed UK Healthcare no money.

201. Besides the bills, Mr. Roach never received any communication from UK

    Healthcare indicating that he owed any money to UK Healthcare for the treatment

    he received at UK Hospital.



                                           39
202. None of the bills Mr. Roach received indicated that he had a right to appeal the

    amount of the debt.

203. UK Healthcare’s false representations and material omissions affirmatively con-

    cealed from Mr. Roach, until it was too late, that he in fact owed a debt and that an

    appeal process existed to contest it.

204. If Mr. Roach had known that he owed a “debt” and that he had a right to appeal the

    amount of the debt, he would have done so.

205. In March of 2020, Mr. Roach received the following notice dated March 20 from

    the DOR demanding $73,815.48:




                                            40
206. On the same day, Mr. Roach received a statement from the DOR also dated March

    20, 2020. The statement indicates that the DOR offset Mr. Roach’s and his wife’s

    joint state tax refund of $653.00 on March 16, 2020 without prior notice.

207. Neither of the March 20th documents state that the $73,815.48 debt is from UK

    Healthcare. However, the statement showing the tax refund offset states that the

    debt was incurred on February 3, 2019, the same day as Mr. Roach’s hospitalization

    at UK Hospital.




                                          41
208. Mr. Roach was shocked when he received the DOR notice. He knew he would not

    be able to pay nearly $74,000, and with the rate of interest, he feels certain that he

    will not be able to pay off the debt during his lifetime.

209. A few weeks later, Mr. Roach received a “Final Notice Before Seizure” dated April

    10, 2020. The body of the notice reads as follows:




210. None of the notices that Mr. Roach received from the DOR indicate that he has a

    right to a hearing. If Mr. Roach had known he could request a hearing to challenge

    the amount of the debt, he would have done so.

211. Due to UK Healthcare’s repeated representations that Mr. Roach owed nothing and

    should ignore the bills he received, Mr. Roach did not learn, and could not reason-

    ably have been expected to learn, prior to February 2020, that he had been injured

    by UK Healthcare’s violation of his due process rights with respect to the bills.


                                            42
212. UK Healthcare’s action in referring Mr. Roach’s bills to the DOR for collection os-

    tensibly terminated the possibility of access to the Financial Assistance Program.

213. In fact, however, had either UK Healthcare or the DOR given Mr. Roach the notice

    and opportunity for a hearing to which he was and is constitutionally entitled, Mr.

    Roach could have asserted his right to Financial Assistance prior to referral.

214. Even after referral, Mr. Roach could have asserted that UK Healthcare’s misrepre-

    sentations estopped UK Healthcare from using the terminations provisions to deny

    Financial Assistance. But Defendants’ concealment of Mr. Roach’s right to a hear-

    ing prevented any of that from happening.

215. Before his accident, Mr. Roach worked as a diesel mechanic. Because of his injuries,

    Mr. Roach can no longer work as a mechanic. Shortly before receiving the first DOR

    notice, Mr. Roach accepted a full-time IT job at the Veterans Administration.

    Working at the Veterans Administration requires an extensive federal background

    check.

216. The federal investigator assigned to Mr. Roach’s background check has informed

    Mr. Roach that this unresolved DOR debt might cost him his job.

217. Mr. Roach remains at risk of levy or other collection procedures from the DOR, in-

    cluding the DOR’s threats to garnish his wages and continue offsetting his tax re-

    funds, all without notice or the opportunity to contest the underlying alleged debt

    or the collection procedures. A wage garnishment as well as continued tax refund

    offsets would constitute a major financial hardship for Mr. Roach and his wife and

    could impede Mr. Roach’s ability to pay rent.

218. Before receiving the March 20, 2020 notices, Mr. Roach was hoping to purchase a

    home for himself and his wife. Because of the threats to put a lien against any real

                                           43
    estate he might acquire and because of the effect on Mr. Roach’s credit score, Mr.

    Roach has put buying a house on hold.

                                 Class Allegations

219. The Named Plaintiffs bring this class action pursuant to Rules 23(a) and (b)(2) of

    the Federal Rules of Civil Procedure on behalf of a class defined as follows: All UK

    Healthcare patients whose bills have been or will be referred by UK Healthcare (or

    its subsidiaries, including but not limited to KMSF and CKMS) to the Department

    of Revenue for collection and who have not yet satisfied the amount the DOR states

    is owed.

220. The class is so numerous that joinder of all members is impractical.

221. UK Healthcare told the Kentucky Supreme Court that putting a stop to the DOR’s

    collection efforts would cost the University of Kentucky “tens of millions of dollars.”

    Thus, the Named Plaintiffs reasonably estimate that members of the class exceed

    ten thousand persons.

222. There are numerous questions of law and fact common to the class including:

      (a) whether UK Healthcare provides to its patients notice of their right to contest

          the existence and/or amount of their asserted medical debts before referring

          those debts to the DOR for collection;

      (b) whether UK Healthcare’s form notices to patients contain material omissions

          that mislead and/or affirmatively conceal that patients have the right to con-

          test the existence and/or amount of their asserted medical debts and that an

          appeal process exists for this purpose.




                                           44
      (c) whether UK Healthcare in fact has procedures under which patients may con-

            test the existence and/or amount of their asserted medical debts before a neu-

            tral decisionmaker and with other appropriate due process protections;

      (d) whether, under Mathews v. Eldredge, 424 U.S. 319 (1976), asserted UK

            Healthcare debtors are entitled to pre-deprivation notice and a pre-

            deprivation hearing before the DOR may engage in non-judicial levies against

            them, their wages, their bank accounts, or their other property or income;

      (e) whether the DOR ensures that notice and an opportunity to contest the exist-

            ence and/or amount of their referred debt have been available to UK

            Healthcare patients before the DOR begins collection against them;

      (f) whether the DOR seizes money and property from UK Healthcare patients

            without affording them notice and an opportunity to be heard at any point in

            the process;

      (g) whether the DOR collects UK Healthcare debts and adds fees and interest

            without utilizing a reasonable process to confirm the validity of the debt;

      (h) whether the DOR’s notices to UK Healthcare debtors accurately represent the

            rights and responsibilities of the DOR and the debtor.

223. The Named Plaintiffs’ claims are typical of the members of the putative class as

    they are all similarly affected by Defendants’ wrongful conduct. All of them are

    forced to pay the amounts the DOR says are owed without due process or face fur-

    ther collection efforts by the DOR. All of them will suffer direct, irreparable injury

    or loss if they are forced to pay the amounts the DOR says are due without due pro-

    cess.



                                             45
224. Declaratory and injunctive relief are appropriate with respect to the class as a whole

     because Defendants have acted on grounds applicable to the class.

225. The Named Plaintiffs serving as class representatives will advance the interests of

     the absent class members.

226. The Named Plaintiffs have retained counsel experienced in civil rights and class ac-

     tion litigation.

227. Kentucky Equal Justice Center’s attorneys have experience litigating class action

     cases, as do the attorneys from the National Center for Law and Economic Justice.

                                 CLAIM FOR RELIEF
     Fourteenth Amendment Due Process Violation – Deprivation of Notice
                      and Opportunity to Be Heard

228. Under color of state law, defendants have violated, continue to violate, and will vio-

     late the rights of Named Plaintiffs and the putative class to due process of law un-

     der the Fourteenth Amendment to the Constitution of the United States, rights that

     are enforceable against these Defendants pursuant to 42 U.S.C. § 1983.

229. By failing to provide adequate notice and an opportunity to be heard prior to de-

     priving them of their property, Defendants have violated, continue to violate, and

     will violate the rights of Named Plaintiffs and the putative class to due process un-

     der the Fourteenth Amendment.

                                   Request for Relief
       WHEREFORE, Plaintiffs respectfully ask this Court to:

1.   Certify this action may be maintained as a class action pursuant to Rule 23(b)(2) of

     the Federal Rules of Civil Procedure;




                                             46
2.   Declare that Defendants have violated Named Plaintiffs’ rights, and the rights of

     the class that they represent, under the Due Process Clause of the Fourteenth

     Amendment to the United States Constitution;

3.   Enter an injunction prohibiting Defendants from collecting UK Healthcare debts

     until such time as the DOR provides class members accurate and constitutionally

     adequate notice and an opportunity to be heard;

4.   Enter an Order awarding the Named Plaintiffs and the class that they represent liti-

     gation costs and reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988; and

5.   Enter an Order awarding such other and further relief as the Court deems just and

     proper.



     Dated: June 4, 2020                        Respectfully Submitted,


                                            /s/ Elizabeth Davis Stone________
                                            Elizabeth Davis Stone, Esq.
                                            KENTUCKY EQUAL JUSTICE CENTER
                                            201 W. Short St. Ste. 310
                                            Lexington, KY 40507
                                            859-759-2005
                                            betsy@kyequaljustice.org

                                            Ben Carter, Esq.
                                            KENTUCKY EQUAL JUSTICE CENTER
                                            222 South First St., Suite 305
                                            Louisville, KY 40202
                                            502-303-4026
                                            ben@kyequaljustice.org

                                            Claudia Wilner, Esq. (pro hac vice to be filed)
                                            Edward P. Krugman, Esq. (pro hac vice to be filed)
                                            Karina Tefft (not yet admitted)
                                            NATIONAL CENTER FOR LAW
                                              AND ECONOMIC JUSTICE
                                            275 Seventh Avenue, Suite 1506
                                            New York, NY 10001

                                           47
 212-633-6967
 wilner@nclej.org
 krugman@nclej.org
 tefft@nclej.org




48
